Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the claims filed 06/01/2022. Claims 1-9 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 7, filed 06/01/2022, with respect to the claim interpretation of claim 1 under 35 U.S.C. §112(f) have been fully considered and are persuasive. The amendments to claim 1 have overcome the claim interpretation. The claim interpretation of claim 1 under 35 U.S.C. §112(f) has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 06/01/2022, with respect to the rejection of claim 1 under 35 U.S.C. §112(b), have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claim 1 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see 8-9, filed 06/01/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. §103 in view of Gabbai US 20170011340 A1 (“Gabbai”) in view of Felder et al. US 20030165373 A1 (“Felder”) have been fully considered and are persuasive. The amendments to claims 1 and 9 have overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 in view of Gabbai US 20170011340 A1 (“Gabbai”) in view of Welty et al. US 9864377 B2 (“Welty”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same collection and delivery base” in lines 10-11. As it is written, it is unclear whether this is meant to be interpreted as “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same collection base and the same delivery base,” or “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same base, wherein the base is for both collection and delivery.” This makes the claim indefinite, as it is unclear how this language is meant to be interpreted. In view of the specification, the examiner is interpreting the claim to mean “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same base, wherein the base is for both collection and delivery.” Likewise, claims 2-7, which depend from claim 1, are also indefinite by virtue of their dependency.
Claim 2 recites the language “the specified condition” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “specified condition.” This makes the claim indefinite, as it is unclear what specified condition the claim is referring. In view of the specification and previous claims, it is unclear how the language if the specified condition is to be interpreted as the same specified condition mentioned in the previous unamended set of claims, or the specified value regarding the movement cost reduction in the amended claim 1. The examiner is interpreting the specified condition to be referring to the specified condition previously referred to in the original set of claims. Likewise, claims 3 and 5-7, which depend from claim 2, also refer to this specified condition, and are also indefinite for the same reasons.
Claim 8 recites the language “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same collection and delivery base” in lines 5-6. As it is written, it is unclear whether this is meant to be interpreted as “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same collection base and the same delivery base,” or “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same base, wherein the base is for both collection and delivery.” This makes the claim indefinite, as it is unclear how this language is meant to be interpreted. In view of the specification, the examiner is interpreting the claim to mean “determine whether two or more of the autonomous mobile objects within a specified range are headed to a same base, wherein the base is for both collection and delivery.” Likewise, claim 9, which depend from claim 8, are also indefinite by virtue of their dependency.
Claim 9 recites the language “the specified condition” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “specified condition.” This makes the claim indefinite, as it is unclear what specified condition the claim is referring. In view of the specification and previous claims, it is unclear how the language if the specified condition is to be interpreted as the same specified condition mentioned in the previous unamended set of claims, or the specified value regarding the movement cost reduction in the amended claim 8. The examiner is interpreting the specified condition to be referring to the specified condition previously referred to in the original set of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai US 20170011340 A1 (“Gabbai”) in view of Welty et al. US 9864377 B2 (“Welty”).
	Regarding Claim 1. Gabbai teaches a collection and delivery system, comprising: 
	a plurality of autonomous mobile objects each configured to perform at least one of collection and delivery of a package, the autonomous mobile objects each including 
	a loading portion in which the package is allowed to be loaded (FIG. 3 shows a number of unmanned aerial vehicles (drones) collecting and delivering goods, with a drone at 310 holding a package at 340, indicating a portion in which the package is to be loaded. The drones may also have the functionality to pick up one or more packages using either a latch mechanism, hook, claw, adhesive, vacuum mechanism, etc. [paragraph 43]), and 
	a central processing unit configured to perform autonomous movement based on an operation instruction (A delivery route module provides route identification functionality and can use a processor of the drones to determine the delivery route to the package drop-off destination [paragraph 65]); and
	a server apparatus (FIG. 1 shows an API server at 120 and a web server at 112) including circuitry configured to 
	collect mobile object information that is information about the autonomous mobile objects,
	determine whether two or more of the autonomous mobile objects within a specified range are headed to a same collection and delivery base, 
	upon determination that two or more of the autonomous mobile objects are headed to the same collection and delivery base: 
	determine a respective departure point for each of the two or more of the autonomous mobile objects comprising locations where each of the two or more of the autonomous mobile objects departs from its original route, and a merging point where the two or more of the autonomous mobile objects merge (In some embodiments, the vehicle(s) travel in routes specifically created to deliver packages to terminals shown at 164 of FIG. 1. This can include customized trucks or autonomous vehicles (autonomous mobile objects) to deliver drones and packages to locations where the drones depart for final mile package delivery to a drop-off destination [paragraph 47]. In some embodiments, the drones attach to the vehicles to be transported to the terminal(s) at 164 [paragraph 46], which means that two or more autonomous mobile objects are headed to a same collection and delivery base. In combination with the fact that the autonomous vehicles travel to the terminals to deliver the drones and packages to locations where the drones depart for the final package delivery to a drop-off destination, and the system reads on “within a specific range” as well. The location where the drones depart from the vehicles is a respective departure point, and the point where the drones dock or re-dock at the vehicles is a merging point), and
	cause the two or more of the autonomous mobile objects to move such that packages loaded on each of the two or more of the autonomous mobile objects may be transferred to one of the two or more of the autonomous mobile objects (In embodiments where a package is transported from one vehicle to another until it reaches the final terminal determined by the geolocation module, parcel transfer from vehicle to vehicle is facilitated using a mechanism, such as a robotic mechanism to carry parcels from one vehicle to another, or even human-assisted methods [paragraph 78]. The delivery system even hinders the vehicle from moving until the parcel transfer is complete).
	Gabbai does not teach:
	the points are candidate points, and the server apparatus is also configured to:
	determine a movement cost reduction associated with each point candidate, and
	when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points.
	However, Welty teaches:
	the points are candidate points, and the server apparatus is also configured to:
	determine a movement cost reduction associated with each point candidate, and
	when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points (Flow chart 720, FIG. 12, depicts a process for creating cost images for each robot in a delivery system. For example, in FIG. 12, the next point along a robot’s path is determined at 726, and a distance from the robot to the next point is determined at step 728. If this is done for each potential path, as described in Column 9, lines 60-67 and Column 10, lines 1-12, then each point is a potential (candidate) point.  A circle is created around the point at 730, and the circle is filled with a cost value at 734 [Column 10, lines 61-67, Column 11, lines 1-6]. Notice that in FIGS. 11a and 11b, a path 704 is divided into a plurality of increments or points each a distance “D” along path 704 [Column 10, lines 39-52], meaning that the costs of these “D” distances will add up to a total cost of the entire path. More specifically, an optimized path can be selected based on the length and cost of each path [Column 9, lines 3-14]. This can result in the new path map completed at step 738 and then transmitted to the other robots, meaning that the robots have their paths altered to match these newly calculated costs and will follow the lowest cost path [Column 11, lines 10-21]. The method for generating the new navigation map of the environment involves obtaining a planned path image for each of the plurality of robots in the environment, the planned path image including for each robot a first set of pixels corresponding to the location of each robot in the environment and a second set of pixels adjacent to the first set of pixels and extending along a planned path of travel of each robot toward a destination; the pixels in the first set of pixels of each robot having the first defined cost value and the second set of pixels of each robot comprising pixels having cost values which are less than the first defined cost value [Claim 1]. This means that the previous cost of the old path is a specified value, and the cost reduction of the new path must be greater than 0 (the new path must have a lower cost than the old path) in order for the system to switch the robot to the new path).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Gabbai with the points are candidate points, and the server apparatus is also configured to: determine a movement cost reduction associated with each point candidate, and when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points as taught by Welty so as to allow the delivery robots to take the lowest cost paths possible in order to save on electrical power, fuel, or other costs that might make the autonomous mobile objects’ journeys more expensive.
	Regarding Claim 2. Gabbai in combination with Welty teaches the collection and delivery system according to claim 1. 
	As best can be understood, Gabbai also teaches:
	wherein 
	the specified condition is a condition related to a variation amount of a transportation cost varied by transferring the packages on each of the two or more of the autonomous mobile objects to one of the two or more of the autonomous mobile objects (The specified condition can be arriving at a specific public infrastructure terminal, wherein the drone delivery route is determined by finding a minimum or near-minimum route distance for delivery [paragraph 29]. This still reads on a specified condition related to a variation amount of a transportation cost varied by transferring the packaged on each of the two or more of the autonomous mobile objects to one of the two or more autonomous mobile objects because the vehicle mechanisms can carry parcels from one vehicle to another once they arrive at a terminal determined by the geolocation module at 230 of FIG. 2 [paragraph 78], and this means that until the condition (arriving at a final terminal) is satisfied, the objects may not be transferred until the autonomous objects reach this terminal, and by finding the minimum or near-minimum route distance, the condition relates to transportation costs (time)).
	Regarding Claim 3. Gabbai in combination with Welty teaches the collection and delivery system according to claim 2. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine whether the specified condition is satisfied, based on mobile object information corresponding to the autonomous mobile objects in the set (In an emergent based delivery system, local servers can determine drone delivery routes once a package and a drone arrive at a terminal by using local geolocation data to determine the route [paragraph 32]. In addition to satisfying the condition of the drones arriving at the terminal, the system can also check to ensure that enough drones have arrived to deliver the number of packages [paragraphs 32-33]).
	Regarding Claim 4. Gabbai in combination with Welty teaches the collection and delivery system according to claim 1. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine that the specified condition is satisfied when all the autonomous mobile objects included in the set are destined to a same collection and delivery base (the specific condition is that the drones have been delivered to the specific public infrastructure terminal [paragraph 32]. The system can also check to ensure that enough drones have arrived to deliver the number of packages [paragraphs 32-33]).
	Regarding Claim 5. Gabbai in combination with Welty teaches the collection and delivery system according to claim 2. 
	As best can be understood, Gabbai also teaches:
	wherein 
	the circuitry is configured to determine whether the specified condition is satisfied, based on a first cost reduced by transferring the packages on each of the two or more of the autonomous mobile objects to one of the two or more of the autonomous mobile objects and a second cost increased by transferring the packages on each of the two or more of the autonomous mobile objects to one of the two or more of the autonomous mobile objects (The final public infrastructure terminal where the drone is to depart from the autonomous vehicle can be determined by the geolocation module based on one or more of the following: the minimum distance (or nearly minimum distance) between the drop-off destination location and the location of any public transportation terminal within the public transportation infrastructure database, the number of drones that will be in the same area at the same time, the specified delivery time or range of times, traffic data, weather forecast data, or the location of identified “no-fly zones” (e.g., an airport or a military base lies between a public transportation terminal and a drop-off destination) [paragraph 71]. Any of these items could read on a first and second cost (minimum distance for the first, minimum delivery time for a second)).
	Regarding Claim 6. Gabbai in combination with Welty teaches the collection and delivery system according to claim 2. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to generate the operation instruction instructing package collection in accordance with a specified schedule or in response to a request from a user (The delivery system instructs a delivery route to a drone in response to a user’s request for drone delivery [paragraph 52]).
	Regarding Claim 8. Gabbai teaches an information processing apparatus, comprising circuitry configured to: 
	collect information about a plurality of autonomous mobile objects each configured to perform at least one of collection and delivery of a package (FIG. 3 shows a number of drones collecting and delivering goods as part of a delivery system. In some embodiments, the system employs an “emergent” based delivery system wherein local servers determine drone routes by using local geolocation data to determine a drone delivery route. A bus delivers a number of drones to a specific public infrastructure terminal [paragraph 33]. The server can also identify information about the vehicles such as when a drone has delivered a package and returned to a terminal, a vehicle that can pick up the drone, and when the drone has been picked up by the bus [paragraph 32]); 
	determine whether two or more of the autonomous mobile objects are headed to the same collection and delivery base; 
	upon determination that two or more of the autonomous mobile objects are headed to the same collection and delivery base: 
	determine a respective departure point for each of the two or more of the autonomous mobile objects comprising locations where each of the two or more of the autonomous mobile objects departs from its original route, and a merging point where the two or more of the autonomous mobile objects merge (In some embodiments, the vehicle(s) travel in routes specifically created to deliver packages to terminals shown at 164 of FIG. 1. This can include customized trucks or autonomous vehicles (autonomous mobile objects) to deliver drones and packages to locations where the drones depart for final mile package delivery to a drop-off destination [paragraph 47]. In some embodiments, the drones attach to the vehicles to be transported to the terminal(s) at 164 [paragraph 46], which means that two or more autonomous mobile objects are headed to a same collection and delivery base. In combination with the fact that the autonomous vehicles travel to the terminals to deliver the drones and packages to locations where the drones depart for the final package delivery to a drop-off destination, and the system reads on “within a specific range” as well. The location where the drones depart from the vehicles is a respective departure point, and the point where the drones dock or re-dock at the vehicles is a merging point), and
	cause the two or more of the autonomous mobile objects to move such that packages loaded on each of the two or more of the autonomous mobile objects may be transferred to one of the two or more of the autonomous mobile objects (In embodiments where a package is transported from one vehicle to another until it reaches the final terminal determined by the geolocation module, parcel transfer from vehicle to vehicle is facilitated using a mechanism, such as a robotic mechanism to carry parcels from one vehicle to another, or even human-assisted methods [paragraph 78]. The delivery system even hinders the vehicle from moving until the parcel transfer is complete).
	Gabbai does not teach:
	the points are candidate points, and the server apparatus is also configured to:
	determine a movement cost reduction associated with each point candidate, and
	when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points.
	However, Welty teaches:
	the points are candidate points, and the server apparatus is also configured to:
	determine a movement cost reduction associated with each point candidate, and
	when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points (Flow chart 720, FIG. 12, depicts a process for creating cost images for each robot in a delivery system. For example, in FIG. 12, the next point along a robot’s path is determined at 726, and a distance from the robot to the next point is determined at step 728. If this is done for each potential path, as described in Column 9, lines 60-67 and Column 10, lines 1-12, then each point is a potential (candidate) point.  A circle is created around the point at 730, and the circle is filled with a cost value at 734 [Column 10, lines 61-67, Column 11, lines 1-6]. Notice that in FIGS. 11a and 11b, a path 704 is divided into a plurality of increments or points each a distance “D” along path 704 [Column 10, lines 39-52], meaning that the costs of these “D” distances will add up to a total cost of the entire path. More specifically, an optimized path can be selected based on the length and cost of each path [Column 9, lines 3-14]. This can result in the new path map completed at step 738 and then transmitted to the other robots, meaning that the robots have their paths altered to match these newly calculated costs and will follow the lowest cost path [Column 11, lines 10-21]. The method for generating the new navigation map of the environment involves obtaining a planned path image for each of the plurality of robots in the environment, the planned path image including for each robot a first set of pixels corresponding to the location of each robot in the environment and a second set of pixels adjacent to the first set of pixels and extending along a planned path of travel of each robot toward a destination; the pixels in the first set of pixels of each robot having the first defined cost value and the second set of pixels of each robot comprising pixels having cost values which are less than the first defined cost value [Claim 1]. This means that the previous cost of the old path is a specified value, and the cost reduction of the new path must be greater than 0 (the new path must have a lower cost than the old path) in order for the system to switch the robot to the new path).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Gabbai with the points are candidate points, and the server apparatus is also configured to: determine a movement cost reduction associated with each point candidate, and when the movement cost reduction is greater than a specified value, cause the autonomous mobile objects to depart their original routes at the respective candidate points as taught by Welty so as to allow the delivery robots to take the lowest cost paths possible in order to save on electrical power, fuel, or other costs that might make the autonomous mobile objects’ journeys more expensive.
	Regarding Claim 9. Gabbai in combination with Welty teaches the information processing apparatus according to claim 8.
	Gabbai also teaches:
	The specified condition is a condition related to a variation amount of a transportation cost varied by the accumulation of the packages (The specified condition being arriving at the specific public infrastructure terminal, the drone delivery route is determined by finding a minimum or near-minimum route distance for delivery [paragraph 29]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gabbai US 20170011340 A1 (“Gabbai”) and Welty et al. US 9864377 B2 (“Welty”) as applied to claim 6 above, and further in view of Cantrell et al. US 20190019143 A1 (“Cantrell”).
	Regarding Claim 7. Gabbai in combination with Welty teaches the collection and delivery system according to claim 6. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine, a fee corresponding to the package collection, and charge the fee to the user (FIG. 13 displays an example device showing details for a user to request drone delivery [paragraph 123]. Item attributes are shown at box 1350. One of these attributes is a cost shown to be $10.99, and another attribute is the quantity of packages [FIG. 3]. In one specific example, the user submits his or her payment information on a website when the user makes the delivery request [paragraph 23], wherein the fee is determined based on the cost of each package).
	Gabbai does not teach:
	The fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection.
	However, Cantrell teaches:
	The fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection (FIG. 4 shows a user interface displaying the products the user has ordered, wherein a total cost is shown to be collected after the delivery, and the amount is based in part on the quantity of the items as a “unit cost” shown at 404).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Gabbai with the fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection as taught by Cantrell so as to allow the fee charging system to charge a fee to the user based in part on the number of packages delivered. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664 
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664